Order filed August 7, 2018




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00500-CR
                                    ____________

                  JAVANTE CHAUNCEY HASTE, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 351st District Court
                            Harris County, Texas
                        Trial Court Cause No. 1478749

                                      ORDER
      The reporter’s record in this case was due July 9, 2018. See Tex. R. App. P.
35.1. On July 12, 2018, we ordered the court reporter for the 351st District Court to
file the record by July 27, 2018. The record has not been filed.

      Accordingly, we order the official court reporter for the 351st District Court
to file the reporter’s record by August 22, 2018. No further extensions will be
entertained absent extraordinary circumstances. The trial and appellate courts are
jointly responsible for ensuring that the appellate record is timely filed. See Tex. R.
App. P. 35.3(c). If the record is not timely filed, we will issue an order directing the
trial court to conduct a hearing to determine the reason for the failure to file the
record.

                                   PER CURIAM